Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record LIN (US-PGPUB-NO:  20180068046)(As to claim 1, LIN discloses):1. A method of generating a layout diagram of a wire routing arrangement in a multi- patterning context having multiple masks [Para. 1-2: " n-patterning based on the number of masks used to form the layer" and “rules for placement of elements in order to assist with a coloring process”], the layout diagram being stored on a non- transitory computer-readable medium [Para. 67: "layout diagram", "non-transitory computer readable medium"; also, Para. 78: "store", "transitory", "computer readable" (i.e. a digital storage or file)], the method comprising:placing [Para. 66, 53: "placement"], relative to a given one of the masks [Para. 1, 15: "masks"], a given cut pattern at a first candidate location over a corresponding portion of a given conductive pattern in a metallization layer [Para. 13: "metal level"];determining whether the first candidate location results in at least one of a non- circular group or a cyclic group which violates a design rule [Para. 42: " The APR tool is capable of performing design rule checking (DRC)" along with Fig. 6 depicting non-circular group of layout (680, 690)];
    PNG
    media_image1.png
    559
    420
    media_image1.png
    Greyscale
and temporarily preventing placement of the given cut pattern in the metallization layer at the first candidate location until a correction is made which avoids violating the design rule [Para. 66: "placement", "layout", "rule"; also, Para. 13: "A physical spacing rule sets a minimum physical distance between adjacent conductive elements. If the physical spacing rule is violated, then…"].(As to claim 9, LIN discloses):9. The method of claim 1, further comprising: fabricating, based on the layout diagram [Para. 2, 15: "layout pattern"; also, Para. 15: "patterning", "graph"], at least one of (A) one or more semiconductor masks or (B) at least one component in a layer of a semiconductor device [Para. 15, 18: "mask"].Claims 1, 9, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record PIKUS (US-PGPUB-NO:  20170242953)(As to claim 1, PIKUS discloses):1. A method of generating a layout diagram of a wire routing arrangement in a multi- patterning context having multiple masks [Para. 4-5: "wire", "interconnect"; also, Para. 12-13: "multiple patterning"], the layout diagram being stored on a non- transitory computer-readable medium [Para. 24: "non-transitory computer readable"], the method comprising:placing [Para. 47-48: "placement"], relative to a given one of the masks [Para. 8: "masks", "reticle""], a given cut pattern at a first candidate location over a corresponding portion of a given conductive pattern in a metallization layer [Para. 6: "geometric elements in the representation of a metal layer may define the locations in a metal layer where conductive wires will be formed to connect the circuit devices"];determining whether the first candidate location results in at least one of a non- circular group or a cyclic group which violates a design rule [FIGS. 3A-3C illustrate the use of constraints to determine respective placement of geometric elements for complementary using a double-patterning technique. The figures further depict non-circular groups (301, 303, …)];

    PNG
    media_image2.png
    656
    410
    media_image2.png
    Greyscale
and temporarily preventing placement of the given cut pattern in the metallization layer at the first candidate location until a correction is made which avoids violating the design rule [Para. 39: "placement", "layout", "constraint"].(As to claim 9, PIKUS discloses):9. The method of claim 1, further comprising: fabricating [Para. 2 refer to: "fabricating"], based on the layout diagram [Para. 39: "layout", "figure"], at least one of (A) one or more semiconductor masks or (B) at least one component in a layer of a semiconductor device [Para. 35: "mask", "layer"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 2-8.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851